Citation Nr: 0627461	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  02-02 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on December 5, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to April 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 administrative decision 
of the Department of Veterans Affairs (VA) Medical Center, in 
Tampa, Florida, which denied the benefit sought on appeal.  
The Board first considered this appeal in November 2003, and 
remanded the claim for further development.  The Medical 
Center has not been compliant with the Board's remand order, 
yet the claims folder is returned for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On December 5, 2000, the veteran incurred medical 
expenses at a private hospital for the treatment of a 
pruritic skin rash.  

3.  Prior to the actual care rendered at the private hospital 
on December 5, 2000, the cost had not been authorized by VA.

4.  At the time care was rendered on December 5, 2000, the 
veteran had two service-connected disabilities.

5.  The private medical care rendered on December 5, 2000, 
was for a medical emergency of such a nature that a prudent 
layperson could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy.  

6.  On December 5, 2000, federal facilities were not 
available to render the care which the veteran received at 
the private facility.

CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized medical 
expenses incurred at a private hospital on December 5, 2000, 
have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran asserts that he should be reimbursed for the cost 
of private treatment on December 5, 2000, because he was 
experiencing a rash on his entire body and he could not 
obtain treatment at a VA facility.  He contends that he tried 
to reach personnel at the VA Outpatient Clinic in Orlando to 
no avail.  Consequently, he sought emergency treatment at a 
private facility because he thought a delay in treatment 
would place his overall health in jeopardy.  He was given 
injections which calmed his rash and was discharged the same 
day. 

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  It is noted 
that there are specific formalities which must be followed 
under 38 C.F.R. § 17.54 that were not complied with here and, 
as a result, proper advance authorization from VA was not 
obtained.  Therefore, the Board must conclude that prior 
authorization for the private medical treatment received on 
December 5, 2000, was not obtained pursuant to 38 C.F.R. § 
17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Generally, reimbursement of the expenses of care or services, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, may be paid on the 
basis of a claim timely filed, if the following criteria are 
met:  (1) the veteran has service-connected disability; and 
(2) there is a medical emergency of such nature that delay 
would be hazardous to the veteran's life or health; and, 
(3) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 1720.  In order to be eligible 
for reimbursement of unauthorized medical expenses under 
38 U.S.C.A. § 1728, all three requirements must be met.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Having reviewed the evidence, the Board finds that the 
veteran is eligible for payment or reimbursement under 38 
U.S.C.A. § 1728 because he has satisfied all of the three 
necessary criteria.  Specifically, the veteran has two 
service-connected disabilities at the time of the treatment 
in question, he believed that a delay in receiving treatment 
would be hazardous to his health, and a VA or other Federal 
facility was not available.  

The Board points out at this juncture that it has resolved 
all reasonable doubt in favor of the veteran because there is 
nothing in the record to refute the veteran's assertions 
regarding his attempts to contact a VA medical facility.  The 
Tampa VA Medical Center has been noncompliant with the 
Board's request to develop this claim since November 2003 and 
it is unreasonable to further delay adjudication of this 
claim.  Numerous attempts were made on the part of Board 
personnel to determine the reason for the noncompliance and 
the VA personnel in Florida simply did not respond, similar 
to the scenario set forth by this veteran in his attempts to 
obtain medical treatment for a disability that was increasing 
in severity that he believed to be very serious.

In sum, the Board finds that the veteran meets criteria for 
payment or reimbursement of unauthorized medical expenses 
resulting from his emergency treatment on December 5, 2000, 
because the preponderance of the evidence shows that the 
treatment received that date was for symptoms perceived to be 
so serious as to require immediate medical attention to avoid 
serious impairment and a VA facility was not available.  As 
such, the benefit sought on appeal is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on December 5, 2000, at the Florida 
Hospital is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


